UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2015 Commission file No.: 1-4601 SCHLUMBERGER N.V. (SCHLUMBERGER LIMITED) (Exact name of registrant as specified in its charter) CURAÇAO 52-0684746 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 42 RUE SAINT-DOMINIQUE PARIS, FRANCE 5, 17th FLOOR HOUSTON, TEXAS, U.S.A. 62 BUCKINGHAM GATE LONDON, UNITED KINGDOM SW1E 6AJ PARKSTRAAT 83 THE HAGUE, THE NETHERLANDS 2514 JG (Addresses of principal executive offices) (Zip Codes) Registrant’s telephone number in the United States, including area code, is: (713)513-2000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class OutstandingatJune 30, 2015 COMMON STOCK, $0.01 PAR VALUE PER SHARE SCHLUMBERGER LIMITED Second Quarter 2015 Form 10-Q Table of Contents Page PARTI Financial Information Item1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 PARTII OtherInformation Item 1. Legal Proceedings 28 Item1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 29 Certifications 2 PART I. FINANCIAL INFORMATION Item1.Financial Statements. SCHLUMBERGER LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENT OF INCOME (Unaudited) (Stated in millions, except per share amounts) Second Quarter Six Months Revenue $ Interest & other income 47 64 96 Expenses Cost of revenue Research & engineering General & administrative Restructuring & other - - - Interest 86 90 Income before taxes Taxes on income Income from continuing operations Loss from discontinued operations - ) - ) Net income Net income attributable to noncontrolling interests 10 21 23 37 Net income attributable to Schlumberger $ Schlumberger amounts attributable to: Income from continuing operations Loss from discontinued operations - ) - ) Net income $ Basic earnings per share of Schlumberger Income from continuing operations $ Loss from discontinued operations - ) - ) Net income (1) $ Diluted earnings per share of Schlumberger Income from continuing operations $ Loss from discontinued operations - ) - ) Net income $ Average shares outstanding: Basic Assuming dilution (1) Amounts may not add due to rounding. See Notes to Consolidated Financial Statements 3 SCHLUMBERGER LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (Unaudited) (Stated in millions) Second Quarter Six Months Net income $ Currency translation adjustments Unrealized net change arising during the period 19 58 ) ) Marketable securities Unrealized gain (loss) arising during the period 8 19 ) 30 Cash flow hedges Net gain (loss) on cash flow hedges 42 (3 ) ) 13 Reclassification to net income of net realized loss 22 9 6 Pension and other postretirement benefit plans Actuarial loss Amortization to net income of net actuarial loss 69 59 Prior service cost Amortization to net income of net prior service cost 24 24 51 56 Income taxes on pension and other postretirement benefit plans (7 ) Comprehensive income Comprehensive income attributable to noncontrolling interests 10 21 23 37 Comprehensive income attributable to Schlumberger $ See Notes to Consolidated Financial Statements 4 SCHLUMBERGER LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (Stated in millions) Jun. 30, Dec. 31, (Unaudited) ASSETS Current Assets Cash $ $ Short-term investments Receivables less allowance for doubtful accounts (2015 - $282; 2014 - $275) Inventories Deferred taxes Other current assets Fixed Income Investments, held to maturity Investments in Affiliated Companies Fixed Assets less accumulated depreciation Multiclient Seismic Data Goodwill Intangible Assets Other Assets $ $ LIABILITIES AND EQUITY Current Liabilities Accounts payable and accrued liabilities Estimated liability for taxes on income Long-term debt - current portion Short-term borrowings Dividends payable Long-term Debt Postretirement Benefits Deferred Taxes Other Liabilities Equity Common stock Treasury stock ) ) Retained earnings Accumulated other comprehensive loss ) ) Schlumberger stockholders' equity Noncontrolling interests $ $ See Notes to Consolidated Financial Statements 5 SCHLUMBERGER LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) (Stated in millions) Six Months Ended Jun. 30, Cash flows from operating activities: Net income $ $ Add: Loss from discontinued operations - Adjustments to reconcile net income to cash provided by operating activities: Restructuring and other charges - Depreciation and amortization (1) Pension and other postretirement benefits expense Stock-based compensation expense Pension and other postretirement benefits funding ) ) Earnings of equity method investments, less dividends received ) ) Change in assets and liabilities: (2) Decrease (increase) in receivables ) Decrease (increase) in inventories 39 ) (Increase) decrease in other current assets ) 82 Decrease (increase) in other assets 3 ) Decrease in accounts payable and accrued liabilities ) ) (Decrease) increase in estimated liability for taxes on income ) 23 Decrease in other liabilities ) ) Other 12 NET CASH PROVIDED BY OPERATING ACTIVITIES Cash flows from investing activities: Capital expenditures ) ) SPM investments ) ) Multiclient seismic data capitalized ) ) Business acquisitions and investments, net of cash acquired ) ) Sale of investments, net Other ) 3 NET CASH USED IN INVESTING ACTIVITIES ) ) Cash flows from financing activities: Dividends paid ) ) Proceeds from employee stock purchase plan Proceeds from exercise of stock options Stock repurchase program ) ) Proceeds from issuance of long-term debt Repayment of long-term debt ) ) Net increase (decrease) in short-term borrowings ) Other (2 ) ) NET CASH USED IN FINANCING ACTIVITIES ) ) CASH FLOWS USED BY DISCONTINUED OPERATIONS - OPERATING ACTIVITIES ) - Net increase (decrease) in cash before translation effect ) Translation effect on cash ) ) Cash, beginning of period Cash, end of period $ $ Includes depreciation of property, plant and equipment and amortization of intangible assets, multiclient seismic data costs and SPM investments. Net of the effect of business acquisitions. See Notes to Consolidated Financial Statements 6 SCHLUMBERGER LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENT OF EQUITY (Unaudited) (Stated in millions) Accumulated Other Common Stock Retained Comprehensive Noncontrolling January 1, 2015 – June 30, 2015 Issued In Treasury Earnings Loss Interest Total Balance, January 1, 2015 $ $ ) $ $ ) $ $ Net income 23 Currency translation adjustments ) ) Changes in unrealized gain on marketable securities ) ) Changes in fair value of cash flow hedges 30 30 Pension and other postretirement benefit plans Shares sold to optionees, less shares exchanged ) Vesting of restricted stock ) 67 - Shares issued under employee stock purchase plan 9 Stock repurchase program ) ) Stock-based compensation expense Dividends declared ($1.00 per share) ) ) Other 7 1 (2 ) 6 Balance, June 30, 2015 $ $ ) $ $ ) $ $ (Stated in millions) Accumulated Other Common Stock Retained Comprehensive Noncontrolling January 1, 2014 – June 30, 2014 Issued In Treasury Earnings Loss Interest Total Balance, January 1, 2014 $ $ ) $ $ ) $ $ Net income 37 Currency translation adjustments ) ) Changes in unrealized gain on marketable securities 30 30 Changes in fair value of cash flow hedges 19 19 Pension and other postretirement benefit plans Shares sold to optionees, less shares exchanged ) Vesting of restricted stock ) 54 - Shares issued under employee stock purchase plan 6 Stock repurchase program ) ) Stock-based compensation expense Dividends declared ($0.80 per share) ) ) Shares issued for acquisition 72 Other ) 2 ) ) Balance, June 30, 2014 $ $ ) $ $ ) $ $ SHARES OF COMMON STOCK (Unaudited) (Stated in millions) Shares Issued In Treasury Outstanding Balance, January 1, 2015 ) Shares sold to optionees, less shares exchanged - 1 1 Vesting of restricted stock - 1 1 Shares issued under employee stock purchase plan - 2 2 Stock repurchase program - ) ) Balance, June 30, 2015 ) See Notes to Consolidated Financial Statements 7 SCHLUMBERGER LIMITED AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation The accompanying unaudited consolidated financial statements of Schlumberger Limited and its subsidiaries (“Schlumberger”) have been prepared in accordance with generally accepted accounting principles in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of Schlumberger management, all adjustments considered necessary for a fair statement have been included in the accompanying unaudited financial statements.All intercompany transactions and balances have been eliminated in consolidation.Operating results for the six-month period ended June 30, 2015 are not necessarily indicative of the results that may be expected for the full year ending December31, 2015.The December31, 2014 balance sheet information has been derived from the Schlumberger 2014 audited financial statements.For further information, refer to the Consolidated Financial Statements and notes thereto included in the Schlumberger Annual Report on Form 10-K for the year ended December31, 2014, filed with the Securities and Exchange Commission on January29, 2015. Certain prior period items have been reclassified to conform to the current period presentation.
